DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The amendment filed on 12/16/2020 has been acknowledged. Accordingly, claim 1 has been amended, claim 4 has been previously cancelled; thus, claims 1-3 and 5-16 are currently pending.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al. (US 20050105302 A1; hereinafter “Hofmann”, previously cited by the Examiner) in view of Wang et al. (US 20110291560 A1; hereinafter “Wang”, newly cited by the Examiner).

Regarding claim 1, Hofmann teaches an optical element (bulb element 11, see figure 3, and figures 1-2 to show common elements and features to all embodiments) 
a cavity (physical volume 14) inside the optical element (11) and the cavity (14) defined by an inner surface (surface 16) of the optical element (11), 
wherein the inner surface (16) of the optical element (11) for the scattering portion (portions of 20, 22) has a shape (see shape of 16 as it becomes curved from smooth) in which a boundary line (see boundary line formed by 16) of the cavity (14) along which a plane (plane view as seen in figure 3) including the central axis (L) intersects the inner surface (16) includes a curve portion (see shape of 16 in portions of 20, 22) expanding toward the exterior (as clearly seen in figure 3) of the optical element (11), and when an origin (see O in annotated figure below) is set in the cavity (14), a clockwise direction (along the curved arrow in annotated figure below) around the origin (O) along the boundary line (see boundary line formed by 16 from bottom to top of 11) is set as a positive direction (clockwise direction), a first tangent vector (see V1 in annotated figure below) is set at a first point (see A in annotated figure below) on the boundary line (see boundary line formed by 16), and a second tangent vector (see 2 in annotated figure below) is set at a second point (see B in annotated figure below) adjacent to the first point (A) in the positive direction (clockwise), an angle (see An in annotated figure below) defined by the second tangent vector (2) with respect to the first 
wherein the inner surface (16) of the optical element (11) for the light guide portion (28) is smooth (evident from figure 3) with the inner surface (16) of the optical element (11) for the scattering portion (portions of 20, 22) to form the cavity (14),
wherein the inner surface (16) of the cavity (14) located in the scattering portion (portions of 20, 22) is a continuous diffusing surface (see upper portion of 16, continuous from lower portion of 16 and clearly seen in figure 3, and diffusive due to roughening in the portion, see ¶ 28, so that light travels within the lower portion of 16, light reaches the upper portion of 16 and then is diffused by roughening, see ¶ 54), 
wherein the inner surface (16) of the optical element (11) except for the diffusing surface (upper portion of 16) is a reflective surface (see surface at lower portion of 16, as clearly seen in figure 3, the surface is reflective because it provides TIR, unlike the regions 20, 22 which are diffusive, as disclosed in ¶ 54),
wherein the inner surface (16) of the optical element (11) for the light guide portion (portion of edge region 28) is the reflective surface (see surface at lower portion of 16), and
wherein the light guide portion (portion of edge region 28) has the same outer diameter (see diameter of see surface at lower portion of 16 vs diameter of 20) as that of the scattering portion (portions of 20, 22).

Regarding the “the optical element formed from a transparent material”, the applicant is advised that patentability of a product does not depend on its method of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.

Hoffman does not explicitly teach the reflective surface is a mirror surface.
However, Hoffman discloses in ¶ 48, that the LED element 13 irradiates the LED light directly from below into the edge region 28 of the bulb element 11. In the region of the irradiation, care must of course be taken to ensure that as few irradiation losses occur here as possible. Thus, it would be obvious to have a mirror surface at least in the light guide portion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate a mirror surface as the reflective surface of Hoffman, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to provide a mirror surface to avoid light leakage and to provide maximum light into the optical element.

Wang teaches an optical element (tubular light guide 106 with coating 122’, see figures 9-10) that includes a reflective surface (122’), 
the reflective surface (122’) is a mirror surface (coated metal layer, see ¶ 34).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate a mirror surface as taught by Wang into the light guide portion of Hoffman in order to enhance total internal reflection and prevent light leaking into the cavity. One of ordinary skill in the art would have been motivated to make this modification to improve the illumination intensity outwards the device.
Figure 3 of Hofmann with Examiner’s annotation’s has been reproduced below:

    PNG
    media_image1.png
    820
    1080
    media_image1.png
    Greyscale


Regarding claim 2, Hofmann teaches further comprising: a bottom surface (see lower surface of 11) located on a first end side (lower end side of L) of the central axis (L); and a side surface (outer limit face 17) which is continuous with the bottom surface (bottom surface of 11) and extends along the central axis (L), the side surface (17) having a shape tapered (as seen in figure 3) toward a second end side (upper end side of L) of the central axis (L).

Regarding claim 3, Hofmann teaches wherein the cavity (14) is arranged inside a tapered shape (see shape of 11 being tapered as it extends upwards).

Regarding claim 5, Hofmann teaches wherein the cavity (14) accommodates a scattering member (roughness) configured to scatter light (see ¶ 54).

Regarding claim 6, Hofmann teaches wherein the cavity (14) has an opening (see lower opening of 14) communicating with the bottom surface (bottom surface of 11), and the inner surface (16) of the cavity (14) has a shape gradually expanding (from top to bottom) along the central axis (L) toward the opening (opening at the bottom of 11).

Regarding claim 11, Hofmann teaches an illumination apparatus (Lamp 10) comprising: an optical element (11) defined in claim 1; and a light source (13) having a light emitting surface (upper surface of 13), the light source (13) being arranged such 

Regarding claim 14, Hofmann teaches an illumination apparatus (Lamp 10) comprising: an optical element (11) defined in claim 1; a light source (13) having a light emitting surface (upper surface of 13); and a globe (diffuser element on 11, see ¶ 30) which covers the light source (13) and the optical element (11) and transmits light (since is a diffuser), wherein the light source (13) is arranged such that the light emitting surface (upper surface of 13) faces a bottom surface (bottom surface of 11) of the optical element (11) located on the one end side (lower side of 28) of the light guide portion (28).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann in view of Wang as applied to claim 1 above, and further in view of Welten, Petrus Johannes Maria (US 20120014111 A1; hereinafter “Welten”, previously cited by the Examiner).

Regarding claims 7-9, Hofmann teaches wherein the cavity (14) comprises an enclosed space (as seen in figure 3), and a light source (bulb element 11) at the lower portion of the cavity (14).
Hofmann does not teach wherein the enclosed space closed inside the optical element;

wherein the inner surface shape of the cavity comprises a spherical surface with the two fixed points overlapping each other.
Welten teaches optical element (light guide 440, see figures 3c) in the same field of endeavor (see ¶ 1) having a cavity (see cavity within 440) and a light source (LED unit 430) at a bottom of the cavity ( as seen in figure 3c)
wherein the cavity (450) comprises an enclosed space (as seen in figure 3c) closed inside the optical element (440);
wherein an inner surface shape of the cavity (450) comprises an ellipsoid of revolution (as seen in figure 3c and due to the rod shape of 440) obtained such that sums of distances (distance between B and B’ and C and C’, see annotated figure below) from each of two fixed points (B and C) set in the cavity (450) to arbitrary points (B and C’) on the inner surface (470, 480) become equal (as expected from arbitrary points); and 
wherein the inner surface shape (shape of 450) of the cavity (450) comprises a spherical surface (470 or 480, see par [0057]) with the two fixed points overlapping each other (in the view of figure 3c, fixed points perpendicular to the central axis and aligned before and after O overlap necessarily each other).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to enclose the cavity as taught by Welten into the teachings of Hoffman in order to further enhance light diffusion of the light source. One .

Claims 10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann in view of Wang as applied to claims 1-2 and 1 above, and further in view of Parker et al. (US 20110309735 A1; hereinafter “Parker”, previously cited by the Examiner).

Regarding claim 10, Hofmann teaches wherein the cavity (14) has openings (see ¶ 11); but 
Hofmann does not explicitly teach wherein the cavity has an opening on another end side separated from the bottom surface of the optical element and an inner surface with a shape gradually expanding along the central axis toward the opening.
Parker teaches an optical element (light guide 64, see figure 14) having a rotationally symmetrical shape (note shape of 64) with a cavity (see cavity formed by 64);
wherein the cavity (see cavity of 64) has an opening (see opening at a lower end of 64, not labeled but clearly seen in the orientation of figure 14) on the other end side (upper end side of 64) separated from the bottom surface (bottom surface of 64 being attached to the socket connector) of the optical element (64) and an inner surface (inner surface of 64) with the shape (see shape of inner surface of hourglass shaped light 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the opening as taught by Parker into the teachings of Hofmann in order to provide path for heat dissipation, and to vary the light ray angle distribution of the light emitted from the light bulb. One of ordinary skill would have been motivate to make this modification to expand the service life of the LEDs by protecting them from excessive heat, and to customize the light output of the device.

Regarding claim 12, Hofmann teaches the plurality of light sources (13) are circularly arranged (see ¶ 23) such that the light emitting surface (upper surfaces of 13s) of each of the light sources (13) faces the bottom surface (bottom surface of 11) of the optical element (11)., but
Hofmann does not explicitly teach the plurality of light sources are arranged on the substrate.
Parker teaches an optical element (light guide 64, see figure 14) having a rotationally symmetrical shape (note shape of 64) with a the plurality of light sources (6) further comprising:
a substrate (printed circuit board 7) on which the plurality of light sources (6) are circularly arranged (as seen in figure 47)
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the substrate as taught by Parker into Hofmann in order to provide enhanced electrical distribution and positioning of light sources. One of ordinary skill would have been motivate to make this modification because substrates are known to be efficient for power distribution to electrical components.

Regarding claim 15, Hofmann teaches wherein the cavity (14) has openings (see ¶ 11); but 
Hofmann does not explicitly teach wherein the cavity has an opening on another end at an opposite side to the light source with a hemispherical surface on a first side of the open end and a scattering portion on a second opposite side of the open end.
Parker teaches an optical element (light guide 301, see figures 42-47) having a rotationally symmetrical shape (note, dome shape of 301);
wherein the cavity (see cavity of 301) includes an open end (see top end of 301) at an opposite side (as seen in figure 47) to the light source (6s) with a hemispherical surface (see top end having an hemispherical surface) on a first side (upper side of top of 301) of the open end (top end of 301) and a scattering portion (upper portion of 301) on a second opposite side (since light is scattered by the inner surface of upper portion of 301) of the open end (top end of 301).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the opening as taught by Parker into the teachings of Hofmann in order to provide path for heat dissipation, and to vary the light ray angle distribution of the light emitted from the light bulb. One of ordinary skill would have been motivate to make this modification to expand the service life of the .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann in view of Wang as applied to claim 1 above, and further in view of Wang et al. (US 20110266939 A1; hereinafter, “Wang2”, newly cited by the Examiner).

Regarding claim 16, Hofman does not teach further comprising a conical surface formed in a recessed surface of the optical element and formed with a mirror surface, and including plural light emitting elements as the light source on opposite sides of the conical surface.
Wang2 teaches an optical element (light guide body 208, see figure 6) in the same field of endeavor (see ¶ 2); 
further comprising a conical surface (see shape of inner surface of 208) formed in a recessed surface (lower surface of 208) of the optical element (208) and formed with a mirror surface (as seen in figure 6), and including plural light emitting elements (see plurality of LEDs 206) as the light source (206s) on opposite sides (left and right of inner surface of 208) of the conical surface (inner surface of 208).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the conical surface as taught by Wang2 into the teachings of Hofmann in order to capture light rays from the light source that emitted at a larger angle. One of ordinary skill would have been motivated to .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann in view of Wang and Parker, as applied to claims 1 and 11-12 above, and further in view of Shinohara (US 20120020082 A1; hereinafter, “Shinohara”, previously cited by the Examiner).

Regarding claim 13, Hoffmann teaches the plurality of light sources (13) are arranged such that the light emitting surface (upper surface of 13s) of each of the light sources (13) faces the bottom surface (bottom surface of 11) of the optical member (11).
Hoffmann does not teach wherein the bottom surface of the optical element includes an inclined surface inclined with respect to a plane perpendicular to the central axis, and the plurality of light sources are arranged such that the light emitting surface of each of the light sources faces the inclined surface.
Shinohara teaches an optical element (light scattering/guiding globe 10, see figure 1) in the same field of endeavor (see par [0003]) including a light source (LED 11) and a surface (second light incoming surface 21) in the bottom surface (bottom surface of 10).
wherein the bottom surface (bottom surface of 10) of the optical element (10) includes an surface (see bottom surfaces 21) inclined (as seen in figure 1) with respect to a plane perpendicular (plane extending from left to right) to the central axis (Axis of 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the inclined surface as taught by Shinohara into the teachings of Hoffman in order to capture light rays from the light source that emitted at larger angles. One of ordinary skill would have been motivated to make this modification to improve light extraction from the light sources.

Response to Arguments
Applicant’s arguments, see remarks, filed 12/16/2020, with respect to the rejection(s) of claim(s) 1-3, 5-6, 11 and 14 under 102(a)(1) and 102(a)(2) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Hoffman in view of Wang, as rejected above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR ROJAS CADIMA/Patent Examiner of Art Unit 2875